Citation Nr: 0602039	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  99-22 342 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, claimed as secondary to service-connected post-
operative right foot crush injury residuals.

2.  Entitlement to service connection for a left knee 
disability, claimed as secondary to service-connected post-
operative right foot crush injury residuals.

3.  Entitlement to service connection for a left foot 
disability, claimed as secondary to service-connected post-
operative right foot crush injury residuals.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1954

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Boston, 
Massachusetts, Regional Office (RO).

The veteran provided testimony in support of his appeal at a 
hearing chaired by a Veterans Law Judge (VLJ) sitting in 
Boston, Massachusetts, in March 2001.  A transcript of that 
hearing has been associated with his claims folder.  That VLJ 
remanded the case in August 2001 for additional development.

By letter dated in August 2005, the Board informed the 
veteran that the VLJ who conducted his hearing of March 2001 
was no longer employed by the Board and that he accordingly 
had the right to have another hearing before another VLJ.  
The veteran exercised his right to another hearing, which was 
held before the undersigned in December 2005.  A transcript 
of that hearing has been associated with the veteran's claims 
folder.

The issues of entitlement to service connection for 
disability of the left foot, and entitlement to a TDIU, will 
be addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Current left hip arthritis is proximately due to the 
service-connected post-operative right foot crush injury 
residuals.

2.  Current left knee arthritis is proximately due to the 
service-connected post-operative right foot crush injury 
residuals.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
left hip disability, namely arthritis, as secondary to 
service-connected post-operative right foot crush injury 
residuals, are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).

2.  The criteria for entitlement to service connection for 
left knee disability, namely arthritis, as secondary to 
service-connected post-operative right foot crush injury 
residuals, are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005), requires VA to provide notice and assistance to 
claimants for VA benefits.  The VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  In view 
of the Board's favorable decision as to the left hip claim, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Disability that is proximately due to or the result of a 
service-connected disease or injury will be service connected 
as well.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  Secondary service connection is also granted 
where a service connected disability aggravates a nonservice 
connected disability.  Allen v. Brown, 7 Vet App 439 (1995).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

The veteran contends that he has a left hip disability that 
developed as a direct result of his service-connected right 
foot disability.

An August 1999 VA radiology report confirms the presence of 
mild degenerative changes in the hip.  

Additionally, the veteran's treating VA physician has linked, 
in statements dated in June 2000 and February 2001, as well 
as in a VA outpatient medical record dated in February 1999, 
the development of arthritis in the veteran's left hip to the 
abnormal gait produced by the service-connected right foot 
disability.

The above evidence favors the veteran's claim for secondary 
service connection for a left hip disability.

Of record also are August 1999 and March 2003 opinions by a 
VA examiner who saw "no relation between the right foot 
crush injury [for the residuals of which the veteran is 
service-connected] and the other problems [in the left lower 
extremity]."

The Board sees no basis for favoring one opinion over 
another.  In other words the evidence is in equipoise on the 
question of whether the current left hip arthritis is 
secondary to the service connected right foot disability.  
That being the case, reasonable doubt is resolved in the 
veteran's favor, and the claim is allowed.

Left Knee

The evidence with regard to the veteran's left knee claim is 
similar to that with regard to the left knee disability.

In June 2000 the veteran's treating physician reported that 
there was X-ray evidence of degenerative arthritis in the 
left knee, which might have been accelerated by an abnormal 
gait.  The March 2002 VA examiner opined that there was no 
disability in the veteran's left knee, but reported that X-
rays were being ordered.  The examiner, accordingly, 
concluded that there was no relationship between a left knee 
disability and the service connected right foot disability.  
The X-rays showed joint space narrowing in the left knee, but 
the examiner apparently did not consider this finding.  

The evidence supports the treating physician's opinion that 
the veteran has degenerative arthritis of the left knee.  The 
evidence is in equipoise as to whether the left knee 
arthritis was accelerated by the service connected right foot 
disability.  The claim is, therefore allowed.


ORDER

Service connection for a left hip disability, arthritis, is 
granted.

Service connection for a left knee disability, arthritis, is 
granted.


REMAND

At the December 2005 hearing, the veteran testified that he 
had been receiving VA outpatient treatment for his lower 
extremities at least every six months, and that he had had 
both CAT scans and X-rays taken of his lower extremities as 
recently as "six months ago," i.e., approximately in June 
2005.

The more recent VA outpatient medical records in the file are 
dated February 2002. As the veteran has identified 
outstanding VA medical evidence, which are pertinent to the 
issues remaining on appeal, VA has an obligation to obtain 
those records.  38 U.S.C.A. § 5103A(b),(c) (West 2002); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Finally, it is also noted that the veteran has yet to be 
provided VCAA notification, as required by the VCAA and as 
instructed by the Board in its remand of August 2001.  The 
veteran has a right to such notice.  38 U.S.C.A. § 5103(a); 
Stegall v. West, 11 Vet. App. 268 (1998), the AOJ is 
requested to accomplish this action as well.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in the 
case of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA obtain 
an examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work. 38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 
294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) 
(1998).  There is no recent opinion on this question, and the 
grants of service connection for left hip and knee 
disabilities necessitate a current opinion.

Accordingly, the appeal is remanded for the following 
actions: 

1.  The RO/AMC should provide the veteran 
with VCAA-compliant notice in regard to 
his claims for service connection for a 
left foot disability and TDIU.  The 
evidence needed to substantiate the 
service connection includes competent 
medical opinion that he has a current 
left foot disability that is related to 
service or to a service connected 
disability.  Evidence needed to 
substantiate the TDIU claim is that 
showing the service connected 
disabilities causes him to be 
unemployable.

2.  The RO/AMC should obtain copies of 
all records of treatment at the Boston VA 
Health Care System, Brockton Campus for 
disabilities of the lower extremities 
since February 2002.  The records should 
include any X-ray and CAT scan reports.

3.  Once the RO/AMC has re-adjudicated 
the claim for service connection for a 
left foot disability, the RO/AMC should 
ask a competent medical professional to 
review the claims folder and provide an 
opinion as to whether the service 
connected disabilities prevent the 
veteran from obtaining or retaining 
gainful employment consistent with his 
education and occupational experience.  
The examiner should review the claims 
folder note such review in the examiner's 
report, and provide a rationale for the 
opinion.

5.  The RO/AMC should thereafter re-
adjudicate the claims on appeal.  If the 
veteran does not meet the percentage 
requirements for TDIU, the RO/AMC should 
consider whether the case should be 
referred for consideration of an 
extraschedular award.  If any benefit 
sought on appeal remains denied, the 
RO/AMC should issue an SSOC, before 
returning the case to the Board, if 
otherwise appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


